DETAILED ACTION
This is in response to the application filed on September 24, 2020 in which claims 1 – 20 are presented for examination.
Status of Claims
Claims 1 – 20 are pending, of which claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al., U.S. Patent Application 2006/0179182 (hereinafter referred to as Chadha) (from Applicant’s IDS) in view of Weber et al., U.S. Patent 7,165,094 (hereinafter referred to as Weber) (from Applicant’s IDS).

Referring to claim 1, Chadha discloses “A device comprising: a first bus agent that includes: an interface operable to couple to a second bus agent via an attribute channel and a data channel” (Fig. 7 Rx and Tx and [0098] logic components on the sender side which send a packet across the AI bus to the receiver); “wherein the first bus agent is operable to: transmit a first message to the second bus agent via the attribute channel that indicates a first bus transaction” (Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701); “transmit a first set of data associated with the first bus transaction to the second bus agent via the data channel” (Fig. 7 data sent logic (Data Tx logic) 708 and [0098] a sender sends a data portion of a packet).
	Chadha does not appear to explicitly disclose “transmit a second message to the second bus agent via the attribute channel that indicates a second bus transaction” and “transmit a second set of data associated with the second bus transaction to the second bus agent via the data channel.”
However, it would have been obvious to one of ordinary skill in the art that the method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  In other words, more than one data packet will be sent between the sender and the receiver.  Also, as in Chadha, before sending any packet, command send logic 707 checks the available credits ([0099]).  Thus, it can be seen that it would have been obvious that a second message is sent via the attribute channel and a second set of data is sent via the data channel.  A further credit return message (Fig. 7 credit return line 715) would obviously be received after the second attribute channel message.
	The limitations of “transmit a second message to the second bus agent via the attribute channel that indicates a second bus transaction” and “transmit a second set of data associated with the second bus transaction to the second bus agent via the data channel” are a mere duplication of the other limitations above.  It is understood that method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  Also, as learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication has no patentable significance unless a new and unexpected result is produced.  In this instance, the method is simply duplicated for the next packet or portion of a packet.
	Further, Chadha does not appear to explicitly disclose “transmit a second set of data associated with the second bus transaction to the second bus agent via the data channel such that the first set of data and the second set of data are interleaved.”
	However, Weber discloses “transmit a second set of data associated with the second bus transaction to the second bus agent” “such that the first set of data and the second set of data are interleaved” (column 2 lines 20 – 28 split transactions, data from one transaction interleaved with data from another transaction.  Data is tagged so that it can be identified as belonging to a stream of data, extracting identification information)
Chadha and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Weber before him or her, to modify the teachings of Chadha to include the teachings of Weber so that transaction interleaving is utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).
Therefore, it would have been obvious to combine Weber with Chadha to obtain the invention as specified in the instant claim.

	As per claim 2, Chadha discloses “the first bus agent is operable to: transmit the first set of data via a set of data phase messages” and “each message of the set of data phase messages” ([0098] portions of a data packet).
Chadha does not appear to explicitly disclose “the first message includes a first identifier field that identifies the first bus transaction” and “include a second identifier field in each message of the set of data phase messages that identifies the first bus transaction.”
However, Weber discloses “the first message includes a first identifier field that identifies the first bus transaction” and “include a second identifier field in each message” “that identifies the first bus transaction” (column 2 lines 20 – 28 split transactions, data from one transaction interleaved with data from another transaction.  Data is tagged so that it can be identified as belonging to a stream of data, extracting identification information).
Chadha and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Weber before him or her, to modify the teachings of Chadha to include the teachings of Weber so that transaction interleaving and identifiers are utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).
Therefore, it would have been obvious to combine Weber with Chadha to obtain the invention as specified in the instant claim.

	As per claim 3, Chadha discloses “the first bus agent includes a counter operable to track a first type of credit associated with the second bus agent; and the first bus agent is operable to transmit the first message to the second bus agent via the attribute channel based on the counter being greater than a threshold” (Fig. 7 and [0097] command credit counters 711. [0098] – [0099] checking available credits before sending).

	As per claim 4, Chadha discloses “the counter is a first counter; the first bus agent includes a second counter operable to track a second type of credit associated with the second bus agent; and the first bus agent is operable to transmit the second message to the second bus agent via the attribute channel based on the second counter being greater than a threshold” (Fig. 7 and [0097] data credit counters 712. [0098] – [0099] checking available credits before sending).

	As per claim 5, Chadha discloses “the first message specifies a first type of credit associated with the first set of data and a second type of credit that is different from the first type of credit” (Fig. 7 and [0097] command credit counters 711 and data credit counters 712).

	As per claim 6, Chadha discloses “the first message is a first credit spend message; and the second message is a second credit spend message” (Fig. 7 and [0097] command credit counters 711 and data credit counters 712.  [0098] decrementing the counters when sending).

	As per claim 7, Chadha discloses “the attribute channel is a first attribute channel” (Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701); “and the first bus agent is operable to receive a credit return message from the second bus agent in response to the first message via a second attribute channel” (Fig. 7 and [0109] credit return line 715).

	As per claim 8, Chadha discloses “the first message specifies a number of credits to be spent” ([0098] – [0099] check for ‘a credit,’ decrementing).

	As per claim 9, Chadha discloses “the first bus agent is operable to: transmit the first set of data via a set of data phase messages” ([0098] portions of a data packet); and “transmit the first message to the second bus agent via the attribute channel and transmit a first data phase message of the set of data phase messages to the second bus agent via the data channel” ([0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701. Data send logic (Data Tx logic) 708 and a sender sends a data portion of a packet) “in a same cycle” (Fig. 7 and [0155] same cycle).

	As per claim 10, Chadha does not appear to explicitly disclose “the first message includes a field that specifies a priority level.”
	However, Weber discloses “the first message includes a field that specifies a priority level” (column 3 lines 14 – 16 and column 8 lines 36 – 39 priority of a transfer request).
Chadha and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Weber before him or her, to modify the teachings of Chadha to include the teachings of Weber so that transaction interleaving and priorities are utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).  Also, higher priority data packets may be enabled to pass lower priority data packets, resulting in better throughput for high priority data.
Therefore, it would have been obvious to combine Weber with Chadha to obtain the invention as specified in the instant claim.

Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha in view of Weber, further in view of Hill et al., U.S. Patent Application 2010/0174936 (hereinafter referred to as Hill).

As per claim 11, Chadha discloses “A system comprising: a first bus agent; a second bus agent; an interface that couples the first bus agent and the second bus agent that includes a credited attribute channel and a” “data channel” (Fig. 7 Rx and Tx and [0098] logic components on the sender side which send a packet across the AI bus to the receiver.  Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and credit mechanism. [0100] Commands are received by command receive logic 701. Fig. 7 data sent logic (Data Tx logic) 708 and [0098] a sender sends a data portion of a packet), “wherein: the first bus agent is operable to: perform a first transaction that includes: transmitting a first message to the second bus agent via the credited attribute channel” (Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and [0100] Commands are received by command receive logic 701); “transmitting a first set of data to the second bus agent via the” “data channel” (Fig. 7 data sent logic (Data Tx logic) 708 and [0098] a sender sends a data portion of a packet); “and receiving a second message from the second bus agent” (Fig. 7 credit return line 715).
Other claim limitations of “and perform a second transaction that includes: transmitting a third message to the second bus agent via the credited attribute channel;
transmitting a second set of data to the second bus agent via the” “data channel” “and
receiving a fourth message from the second bus agent” are simply duplicates of the previous claim limitations.  It would have been obvious to one of ordinary skill in the art that the method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  In other words, more than one command and more than one data packet will be sent between the sender and the receiver.  Also, as in Chadha, before sending any packet, command send logic 707 checks the available credits ([0099]).  Thus, it can be seen that it would have been obvious that a second message is sent via the attribute channel and a second set of data is sent via the data channel.  A further credit return message (Fig. 7 credit return line 715) would obviously be received after the second attribute channel message.
Also, as learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication has no patentable significance unless a new and unexpected result is produced.  In this instance, the method is simply duplicated for the next packet or portion of a packet.
	Chadha does not appear to explicitly disclose “such that the first set of data and the second set of data are interleaved.”
	However, Weber discloses “such that the first set of data and the second set of data are interleaved” (column 2 lines 20 – 28 split transactions, data from one transaction interleaved with data from another transaction.  Data is tagged so that it can be identified as belonging to a stream of data, extracting identification information)
Chadha and Weber are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha and Weber before him or her, to modify the teachings of Chadha to include the teachings of Weber so that transaction interleaving is utilized.
The motivation for doing so would have been to enable high operation concurrency (as stated by Weber at column 7 lines 20 – 22).
Chadha also states the sender is allowed to independently send command or data in certain circumstances if only one of the command or data credit is available ([0099]).
	Neither Chadha nor Weber appears to explicitly disclose “a credited attribute channel and a non-credited data channel.”
	However, Hill discloses “a credited attribute channel and a non-credited data channel” (Figs. 2A and 2B command tunnel 110 with credit 116 and data tunnel 120).
Chadha, Weber, and Hill are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Weber, and Hill before him or her, to modify the teachings of Chadha and Weber to include the teachings of Hill so that the attribute channel is credited while the data channel is not.
The motivation for doing so would have been to provide for more efficient transferring of data by handling all credit checking in the attribute channel.
Therefore, it would have been obvious to combine Hill with Chadha and Weber to obtain the invention as specified in the instant claim.

As per claim 12, Chadha discloses “the credited attribute channel is a first credited attribute channel” (Fig. 7 and [0098] Command send logic (Cmd Tx Logic) 707 and credit mechanism); “the interface includes a second credited attribute channel” (Fig. 5 and [0075] inbound command buffer with multiple channels); and “the first bus agent is operable to receive the second message and the fourth message from the second bus agent” (Fig. 7 credit return line 715) “via the second credited attribute channel” (Fig. 5 and [0075] outbound command buffer with multiple channels).

	As per claim 13, Chadha discloses “the first credited attribute channel and the” “data channel are unidirectional from the first bus agent to the second bus agent” (Fig. 7 from Cmd Tx Logic 707 to Cmd Rx Logic 701 is unidirectional to Rx side. Fig. 7 from Data Tx Logic 708 to Data Rx Logic 702 is unidirectional to Rx side); “and the second credited attribute channel is unidirectional from the second bus agent to the first bus agent” (Fig. 7 credit return line 715 is unidirectional to the Tx side).
As above, neither Chadha nor Weber appears to explicitly disclose “the non-credited data channel.”
	However, Hill discloses a credited attribute channel and a non-credited data channel (Figs. 2A and 2B command tunnel 110 with credit 116 and data tunnel 120).
Chadha, Weber, and Hill are analogous art because they are from the same field of endeavor, which is communication interface methods.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chadha, Weber, and Hill before him or her, to modify the teachings of Chadha and Weber to include the teachings of Hill so that the attribute channel is credited while the data channel is not.
The motivation for doing so would have been to provide for more efficient transferring of data by handling all credit checking in the attribute channel.
Therefore, it would have been obvious to combine Hill with Chadha and Weber to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 16.

Note, claim 17 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 17.

As per claim 18, Chadha discloses “the second message is a first credit return message” (Fig. 7 credit return line 715).
In terms of the limitation “and the fourth message is a second credit return message,” as above, it would have been obvious to one of ordinary skill in the art that the method of Chadha described in Fig. 7 and [0098] - [0099] is not only executed once.  In other words, more than one data packet will be sent between the sender and the receiver.  Also, as in Chadha, before sending any packet, command send logic 707 checks the available credits ([0099]).  Thus, it can be seen that it would have been obvious that a second message is sent via the attribute channel and a second set of data is sent via the data channel.  A further credit return message (Fig. 7 credit return line 715) would obviously be received after the second attribute channel message.

Note, claim 19 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 20.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184